UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 21, 2012 INVESTORS HERITAGE CAPITAL CORPORATION (Exact name of registrant as specified in its charter) KENTUCKY 000-01999 61-6030333 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 Capital Avenue Frankfort, Kentucky (Address of principal executive offices) (Zip Code) (502) 223-2361 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 21, 2012, the Board of Directors of the Company authorized an amendment to the IHCC Retirement Savings Plan and Trust (the “Plan”), under which, effective June 30, 2012, participants in the Plan shall not be eligible to elect to defer and contribute compensation earned to the Plan; the Company will not make any matching contributions to the Plan; and the Plan will not accept rollover contributions. On June 21, 2012 the Board of Directors of the Company also approved the Adoption Agreement and authorized a new traditional 401(k) retirement plan, the IHCC 401(k) Retirement Plan (the “Retirement Plan”).Employees will be eligible to participate on the first day of employment and will have the opportunity to elect to defer up to 4% of compensation which the Company will match dollar for dollar up to 4%.Employees who have met certain employment criteria may also be eligible to receive an additional allocation after the end of each plan year. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INVESTORS HERITAGE CAPITAL CORPORATION Date:June 21, 2012 By: /s/Harry Lee Waterfield II Harry Lee Waterfield II President
